 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of September 17, 2013
by and between each seller identified on the signature page hereto (each a
“Seller” and, collectively, the “Sellers”) and Green Forest Management
Consulting Inc. (the “Purchaser”).

 

RECITALS

 

A.  Sellers own a total of 7,160,000 shares of the issued and outstanding shares
of common stock (the “Shares”) of Da Ren International Development Inc., a
Taiwan corporation (the "Company").

 

B. Pursuant to the terms and conditions of this Agreement, Sellers desire to
sell, and Purchaser desires to purchase, all of the Sellers’ rights, title and
interest in and to all of the Company’s shares held by Sellers (the “Da Ren
Shares”) as further described herein.

 

C. Following the Purchaser’s acquisition of the Da Ren Shares, Sellers will
relinquish their entire interests in the Company, including all Company assets,
and Purchaser will become the majority owner of the Company and will assume
responsibility for overseeing the management, property and personnel of the
Company.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

1.          Incorporation of Recitals. The recitals set forth above are
incorporated herein by reference.

 

2.          Agreement to Purchase and Sell.  Subject to the terms and conditions
of this Agreement, simultaneous with the execution and delivery of this
Agreement, Sellers shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall accept and purchase, the Da Ren Shares and any
and all rights in the Da Ren Shares to which Sellers are entitled, and by doing
so Sellers shall be deemed to have assigned all of their rights, title and
interest in and to the Da Ren Shares to Purchaser.  Such sale of the Da Ren
Shares shall be evidenced by stock certificates, duly endorsed in blank or
accompanied by stock powers duly executed in blank or other instruments of
transfer in form and substance reasonably satisfactory to the transfer agent of
the Company or the Company, in the event the Company has no transfer agent.

 

3.           Consideration.  In consideration for the sale of the Da Ren Shares,
Purchaser shall deliver to Ninety One Million Nine Hundred Ninety Six Thousand
Five Hundred Twenty Four New Taiwan Dollars (TWD $91,996,524), (the “Purchase
Price”). The Purchase Price shall be paid in the form of a TWD $91,996,524
promissory note (the “Promissory Note”) from the Purchaser to the Sellers in the
form attached hereto as Exhibit A. The amount deliverable to each individual
Seller under the Promissory Note is enumerated in Annex A to Exhibit A, attached
hereto.

 

4.           Closing; Deliverables.

 

(a)           The purchase and sale of the Da Ren Shares shall be held
concurrently with the execution of this Agreement (the “Closing”).

 

(b)           At the Closing  (1) Sellers shall deliver to Purchaser (A) stock
certificates evidencing the Da Ren Shares, duly endorsed in blank or accompanied
by stock powers duly executed in blank, or other instruments of transfer in a
form and substance reasonably satisfactory to the Purchaser, (B) any documentary
evidence of the due recordation in the Company’s share register of Purchaser’s
full and unrestricted title to the Shares, and (C) such other documents as may
be required under applicable law or reasonably requested by Purchaser and (2)
Purchaser shall deliver to Sellers the duly executed Promissory Note in the
principal amount specified on Exhibit A.

 

5.           Representations and Warranties of Sellers.  As an inducement to
Purchaser to enter into this Agreement and to consummate the transactions
contemplated herein, each Seller represents and warrants to Purchaser as
follows:

 



 

 

  

5.1           Authority.  Seller has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his or her obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with the terms hereof.

 

5.2           Ownership.  Seller is the sole record and beneficial owner of the
Da Ren Shares, has good and marketable title to the Da Ren Shares, free and
clear of all Encumbrances (hereafter defined), other than applicable
restrictions under applicable securities laws, and has full legal right and
power to sell, transfer and deliver the Da Ren Shares to Purchaser in accordance
with this Agreement.  “Encumbrances” means any liens, pledges, hypothecations,
charges, adverse claims, options, preferential arrangements or restrictions of
any kind, including, without limitation, any restriction of the use, voting,
transfer, receipt of income or other exercise of any attributes of
ownership.  Upon the execution and delivery of this Agreement, Purchaser will
receive good and marketable title to the Da Ren Shares, free and clear of all
Encumbrances, other than restrictions imposed pursuant to any applicable
securities laws and regulations.  There are no stockholders’ agreements, voting
trusts, proxies, options, rights of first refusal or any other agreements or
understandings with respect to the Shares.

 

5.3           Valid Issuance.  The Da Ren Shares are duly authorized, validly
issued, fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights.

 

5.4           No Conflict.  None of the execution, delivery or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Seller is a party or by which he is bound, or
to which the Da Ren Shares are subject; or (ii) any federal, state, local or
foreign law, ordinance, judgment, decree, order, statute or regulation, or that
of any other governmental body or authority, applicable to the Seller or the Da
Ren Shares.

 

5.5           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Seller of any of the transactions on its
part contemplated under this Agreement.

 

5.6           No General Solicitation or Advertising. Neither any Seller nor any
of its affiliates nor any person acting on its or their behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Da Ren Shares,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act of 1933, as amended (the “Securities Act”).

 

5.7           Full Disclosure. No representation or warranty of the Seller to
the Purchaser in this Agreement omits to state a material fact necessary to make
the statements herein, in light of the circumstances in which they were made,
not misleading. There is no fact known to the Seller that has specific
application to the Da Ren Shares or the Company that materially adversely
affects or, as far as can be reasonably foreseen, materially threatens the Da
Ren Shares or the Company that has not been set forth in this Agreement.

 

6.      Representations and Warranties of Purchasers.  As an inducement to
Sellers to enter into this Agreement and to consummate the transactions
contemplated herein, each Purchaser represents and warrants to Sellers as
follows:

 

6.1           Authority.  Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.

 

6.2           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.

 



 

 

  

6.3           No Conflict.  Neither the execution, delivery or performance of
this Agreement, or the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or will (with or without notice or lapse of
time or both) result in a termination, breach or violation of (i) any
instrument, contract or agreement to which Purchaser is a party or by which it
is bound; or (ii) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute or regulation, or that of any other governmental body or
authority, applicable to Purchaser.

 

6.4           Potential Loss of Investment.  Purchaser understands that an
investment in the Da Ren Shares is a speculative investment which involves a
high degree of risk and the potential loss of its entire investment.

 

6.5           Receipt of Information.  Purchaser has received all documents,
records, books and other information pertaining to its investment that has been
requested by the Purchaser, including without limitation, a certificate of good
standing of the Company, its articles of incorporation and bylaws.

 

6.6           No Advertising.  At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 

6.7           Investment Experience.  The Purchaser is (i) experienced in making
investments of the kind described in this Agreement, (ii) able, by reason of its
business and financial experience to protect its own interests in connection
with the transactions described in this Agreement, and (iii) able to afford the
entire loss of its investment in the Shares.

 

6.8           Investment Purposes.  The Purchaser is acquiring the Da Ren Shares
for its own account as principal, not as a nominee or agent, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof in whole or in part and no other person has a direct
or indirect beneficial interest in the amount of restricted Shares the Purchaser
is acquiring herein.  Further, Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the Da Ren
Shares the Purchaser is acquiring.

 

7.      Indemnification; Survival.

 

7.1           Indemnification.  Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party’s agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the “Indemnified Persons”) from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent in any material respect with any such representation or warranty,
or (b) any failure by such party to perform or comply with any agreement,
covenant or obligation in this Agreement.

 

7.2           Survival.  All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the date hereof until the
expiration of the applicable statute of limitations.

 

8.      Miscellaneous.

 

8.1           Further Assurances.  From time to time, whether at or following
the Closing, each party shall make reasonable commercial efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.

 

8.2           Notices.  All notices or other communications required or
permitted hereunder shall be in writing and shall be deemed duly given (a) if by
personal delivery, when so delivered, (b) if mailed, three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipients at the
addresses set forth on the signature page(s), or (c) if sent through an
overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page(s) hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 



 

 

  

8.3           Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of Taiwan (R.O.C.), without giving effect
to its principles of conflicts of law.

 

8.4           Disputes. In the event a dispute arises regarding this Agreement,
or concerning any matter arising out of this agreement, the parties shall
attempt to resolve such dispute through negotiation and/or formal mediation.

 

8.5           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the transactions contemplated
hereby and supersedes all prior and contemporaneous  agreements, arrangements
and understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement. 

 

8.6           Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.

 

8.7           Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.

 

8.8           Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

8.9           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

8.10          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

8.11         Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

 SIGNATURE PAGE TO FOLLOW

 



 

 

   

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 



SELLERS:   PURCHASER:             Green Forest Management Consulting. Inc.      
  /s/ Chang Cheng-Sung   By: /s/ Chiang Yu-Chang Chang Cheng-Sung     Chiang
Yu-Chang (3,000,000 Da Ren Shares)     Chairman of the Board No. 78, Ziqiang Rd.
    Green Forest Management Consulting Inc. Zhudong Township, Hsinchu County 310
    Rm. B302C, 3F.-2, No. 185, Kewang Rd. Taiwan (R.O.C.)     Longtan Township,
Taoyuan County 325       Taiwan (R.O.C.)                 /s/ Liao Chi-Sheng    
  Liao Chi-Sheng       (3,000,000 Da Ren Shares)       7F., No. 5, Ln. 9, Sanfu
St.       Wenshan Dist., Taipei City 116       Taiwan (R.O.C.)                  
    /s/ Yu Chien-Yang       Yu Chien-Yang       (550,000 Da Ren Shares)      
No. 548, Kewang Rd.       Longtan Township, Taoyuan County 325       Taiwan
(R.O.C.)      

 

 



Da Chuang Business Management Consultant Co., Ltd.         By: /s/ Chen Kuan-Yu
    Chen Kuan-Yu     Chairman of the Board     Da Chuang Business Management
Consultant Co., Ltd.   (610,000 Da Ren Shares)     3F. No. 132, Gongyi Rd.    
West Dist., Taichung City 403     Taiwan (R.O.C.)  

 



 

 



 

Exhibit A

 

 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

PROMISSORY NOTE

 

 

 

TWD $91,996,524

 

Dated: ________________, 2013

 

 

For value received, and pursuant to the Land Sale and Purchase Agreement dated
September __, 2013, Green Forest Management Consulting Inc. promises to pay the
sellers of Da Ren International Development Inc., Chang Cheng-Sung, Liao
Chi-Sheng, Yu Chien-Yang and Da Chuang Business Management Consultant Co., Ltd.
(together, the “Da Ren Sellers”) the sum of Ninety One Million Nine Hundred
Ninety Six Thousand Five Hundred Twenty Four New Taiwan Dollars (TWD
$91,996,524). Each of the Da Ren Sellers’ ownership interests in this Promissory
Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Da Ren Sellers on or before ___________, 2013
according to the instructions of the Da Ren Sellers.

 

 



  Green Forest Management Consulting Inc.         By:       Chiang Yu-Chang    
Chairman of the Board     Green Forest Management Consulting Inc.     Rm. B302C,
3f.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan County 325     Taiwan
(R.O.C.)

 



 

 

  

Annex A

 

 

PROMISSORY NOTE HOLDERS

 



Promissory Note Holder Value Held in Promissory Note (TWD)

  

Chang Cheng-Sung

 

TWD $30,000,000

Liao Chi-Sheng

 

TWD $30,000,000

Yu Chien-Yang

 

TWD $5,500,000

Da Chuang Business Management Consultant Co., Ltd.

 

TWD $26,496,524

 

 



 

